Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Erskine et al. (US 5,848,997).

3.	Addressing claim 1, Erskine discloses an accommodating connector configured to reduce leaks and improve fluid flow between a medical device and a source of body fluid, the accommodating connector comprising:
a first inlet/outlet (see Figs. 3-4 and 8-8a; 118, 218 and 618 are an accommodating connector/disconnect device and mating connector/disconnect device; the bore 132 has first and second inlet/out; element 232 has first and second inlet/outlet; the double arrow show fluid goes through first and second inlet/outlet);
a second inlet/outlet (see Figs. 3-4 and 8-8a; 118, 218 and 618 are an accommodating connector/disconnect device and mating connector/disconnect device; the bore 132 has first and second inlet/out; element 232 has first and second inlet/outlet; the double arrow show fluid goes through first and second inlet/outlet);
a force-exerting structure having a stiffness (see Figs. 3-4 and 8-8a; spring 160; 260 and 660);
wherein the accommodating connector is configured to connect to a mating connector that is attached to a source of bodily fluid (Figs. 3-4 and 8-8a; the top part is the accommodating connector and the bottom part is the mating connector and connect to a bodily fluid as the double arrow show fluid flow);
wherein the force-exerting structure is configured to exert a force on an inner portion of the mating connector in a contact region and firmly seat the first or second inlet/outlet against the inner portion of the mating connector such that a dead space between the first or second inlet/outlet and the inner portion of the mating connector is reduced (Figs. 3-4 and 8-8a; the spring exert a force on an inner portion of the mating connector in a contact region and therefore firmly seat the first or second inlet/outlet against the inner portion of the mating connector; when the two connectors connect a dead space is reduced).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793